MEMORANDUM **
Ross Parker appeals from the judgment revoking his supervised release and imposing a sentence of 24 months imprisonment and a term of supervised release. Pursu*775ant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Parker’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
The record discloses that, during its oral pronouncement of sentencing, the district court imposed a term of supervised release of five years, less the time to be served in custody. See 18 U.S.C. § 3583(h). We remand to the district court with instructions to correct the judgment to accurately reflect the oral pronouncement of the sentence. See United States v. Hicks, 997 F.2d 594, 597 (9th Cir.1993).
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED. The case is REMANDED for the limited purpose of correcting the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.